EXHIBIT 99.1 B Communications Reports Financial Results For The First Quarter of 2013 - Net income attributable to shareholders for the first quarter of 2013 totaled NIS 45 million ($12 million) - Ramat Gan, Israel – May 13, 2013 – B Communications Ltd. (NASDAQ Global Market and TASE: BCOM) today reported its financial results for the first quarter ended March 31, 2013. Bezeq’s Results: For the first quarter of 2013, the Bezeq Group reported revenues of NIS 2.4 billion ($ 659 million) and operating profit of NIS 761 million ($ 209 million). Bezeq’s EBITDA for the first quarter totaled NIS 1.1 billion ($ 299 million), representing an EBITDA margin of 45%. Net income for the period attributable to the shareholders of Bezeq totaled NIS 497 million ($ 136 million). Bezeq's cash flow from operating activities totaled NIS 972 million ($ 266 million) during the first quarter of 2013. Cash Position: As of March 31, 2013,B Communications’ unconsolidated cash and cash equivalents (including dividend receivable) totaled NIS 1 billion ($ 276 million), its unconsolidated total debt was NIS 4 billion ($ 1.1 billion), and its net debt totaled NIS 3 billion ($ 831 million). B Communications’ Unconsolidated Balance Sheet Data* In millions Convenience translation into U.S. dollars (Note A) March 31, March 31, March 31, December 31, NIS US$ NIS NIS Short term liabilities Long term liabilities Total liabilities Cash and cash equivalents Dividend receivable - Total net debt * Does not include the balance sheet of Bezeq. Dividend from Bezeq: On May 13, 2013, B Communications is expected to receive two dividend payments from Bezeq which together total NIS 421 million ($ 115 million). These dividend payments include a current dividend of NIS 266 million ($ 73 million), representing B Communications’ share of Bezeq’s net profit for the second half of 2012, and a special dividend of NIS 155 million ($ 42 million), representing B Communications’ share of the fifth installment of six special dividend payments declared by Bezeq and approved by its shareholders in 2011. B Communications’ First Quarter Financial Results B Communications’ consolidated revenues for the first quarter of 2013 were NIS 2.4 billion ($ 659 million), a 12% decrease compared with NIS 2.7 billion reported in the first quarter of 2012. For both the current and the prior-year periods, B Communications’ consolidated revenues consisted entirely of Bezeq’s revenues. During the first quarter of 2013, B Communications recorded net amortization expenses related to its Bezeq purchase price allocation (“Bezeq PPA”) of NIS 186 million ($ 51 million) in its consolidated financial statements.From April 14, 2010, the date of the acquisition of its interest in Bezeq, until March 31, 2013, B Communications has amortized approximately 53% of the total Bezeq PPA. The Bezeq PPA amortization expense is a non-cash expense that is subject to adjustment. If, for any reason, B Communications finds it necessary or appropriate to make adjustments to amounts already expensed, it may result in significant changes to its audited financial reports, as well as to future financial statements. B Communications’ financial expenses, net: B Communications’ unconsolidated net financial expenses for the first quarter of 2013 totaled NIS 48 million ($ 13 million). These expenses consisted primarily of NIS 45 million ($ 12 million) of interest and CPI linkage expenses on the long-term loans incurred to finance the Bezeq acquisition and expenses of NIS 13 million ($ 4 million) related to its publicly traded debentures. These expenses were offset in part by financial income of NIS 7 million ($ 2 million) generated by short term investments. Our unconsolidated net financial expenses in the first quarter of 2013 decreased by 17.2% compared with the first quarter of 2012. The decrease is primarily attributable to lower interest and CPI linkage expenses due to the reduction in the amount of the outstanding bank loans that we initially incurred to purchase our controlling interest in Bezeq. B Communications’ net income attributable to shareholders for the first quarter of 2013 totaled NIS 45 million ($ 12 million), compared to NIS 16 million reported in the first quarter of 2012. B Communications’ Unconsolidated Financial Results In millions Convenience translation into U.S. dollars (Note A) Three-month Three-month Three-month period ended period ended period ended Year ended March 31, March 31, March 31, December 31, NIS US$ NIS NIS Revenues - Financing expenses, net ) Other and income tax expenses (1
